DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the expression “Impact tools are described herein. An example embodiment of an” should be replaced with the term --An--.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core having a chamber accessible from an environment exterior to the chamber in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,603,525. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,603,525 teach an impact tool having a core and a plurality of projections having a tip, wherein the core is made of a first material, the plurality of projections are made of a second material, and the tip of the projections is made of a third material, wherein the materials of core, the plurality of projections, and the tip have different specific gravity numbers, and wherein the specific gravity numbers are greater than 2.0.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear what the purpose of the chamber being accessible from an outside environment is.
JONES (2016/0237752) as a primary reference
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 8, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (2016/0237752).
Regarding claim 1, Jones teaches an impact tool comprising: 
a core 20 having a radius, a center, a central lengthwise axis, a first side, and a second side opposably facing the first side of the core relative to the central lengthwise axis; and 
a plurality of projections 30, each projection of the plurality of projections having a main body, a first end, a second end, and a length extending from the first end to the second end, the main body attached to the core, partially disposed within the core, and formed of a first material having a first specific gravity greater than 2.0 (the projections made from carbide (para. [0056]) which as a specific gravity greater than 2.0), the plurality of projections configured on the core such that a first projection and a second projection intersect a first hypothetical plane disposed on the first side of the core and a third projection and a fourth projection intersect a second hypothetical plane that is different than the first hypothetical plane and disposed on the second side of the core, each of the first hypothetical plane and the second hypothetical plane being free of contact with the core and disposed a distance from the center of the core that is greater than the radius of the core and less than the sum of the radius of the core and the length of a projection of the plurality of projections, the first projection and the second projection positioned such that the first projection is disposed on a cross-section taken 
See Figs. 1-3.
Regarding claim 2, Jones teaches the core is made from a second material composed of tungsten, cobalt, iron and carbon.
Regarding claims 3 and 5, the composition of tungsten, cobalt, iron and carbon of the core and the carbide material of the projections have different specific gravity numbers.
Regarding claim 4, the first specific gravity is greater than the second specific gravity.
Regarding claims 6 and 8, Jones teaches the second material being hardened steel (iron with carbon).
	Regarding claim 11, the core 10 having a chamber (for receiving an axle 24) is best seen in Fig. 2.
	Regarding claim 12, the plurality of projections evenly spaced are best seen in Fig. 1.
Regarding claim 13, the projection 30 having a hard edge (top edge) is best seen in Fig. 3.
Regarding claim 14, Jones teaches the projection 30 releasably attached to the core.  See para. [0055].
Regarding claim 17, the planes at opposite site of the core are parallel.
Regarding claim 18, Jones teaches an impact tool comprising: 

a plurality of projections 30, each projection of the plurality of projections having a main body, a first end, a second end, and a length extending from the first end to the second end, the main body releasably attached to the core, partially disposed within the core, and formed of a second material having a second specific gravity (carbide material), the plurality of projections configured on the core such that a first projection and a second projection intersect a first hypothetical plane disposed on the first side of the core and a third projection and a fourth projection intersect a second hypothetical plane that is different than the first hypothetical plane and disposed on the second side of the core, each of the first hypothetical plane and the second hypothetical plane being free of contact with the core and disposed a distance from the center of the core that is greater than the radius of the core and less than the sum of the radius of the core and the length of a projection of the plurality of projections, the first projection and the second projection positioned such that the first projection is disposed on a cross-section taken along the central lengthwise axis of the core and the second projection is not disposed on the cross-section taken along the central lengthwise axis of the core; 
wherein each of the first specific gravity and the second specific gravity is greater than 2.0 (the metal materials of the core and the projections having specific gravity numbers greater than 2.0).
See Figs. 1-3.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2016/0237752).
Jones teaches the invention substantially as claimed except for the second material being aluminum or polymer. 
To select a well-known material such as aluminum or polymer for the core would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (2016/0237752) in view of Lizzi et al. (2011/0197736), hereinafter Lizzi.
Regarding claims 15 and 16, Jones teaches the invention substantially as claimed except for the projection having a tip formed of a second material.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the projection in Johnson a tip formed from a second material (carbide) so that different types of tip can be attached to the projections depending upon types of works.

JOHNSON (2,721,726) as a primary reference
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,721,726).
Regarding claim 1, Johnson teaches an impact tool comprising: 
a core 8 having a radius, a center, a central lengthwise axis, a first side, and a second side opposably facing the first side of the core relative to the central lengthwise axis; and 
a plurality of projections 7, each projection of the plurality of projections having a main body, a first end, a second end, and a length extending from the first end to the having a first specific gravity greater than 2.0, the plurality of projections configured on the core such that a first projection and a second projection intersect a first hypothetical plane disposed on the first side of the core and a third projection and a fourth projection intersect a second hypothetical plane that is different than the first hypothetical plane and disposed on the second side of the core, each of the first hypothetical plane and the second hypothetical plane being free of contact with the core and disposed a distance from the center of the core that is greater than the radius of the core and less than the sum of the radius of the core and the length of a projection of the plurality of projections, the first projection and the second projection positioned such that the first projection is disposed on a cross-section taken along the central lengthwise axis of the core and the second projection is not disposed on the cross-section taken along the central lengthwise axis of the core.
See Fig. 1.
Johnson does not teach the plurality of projections 7 made from a first material having a first specific gravity greater than 2.0.
The impact tool in Johnson is a drill head.  It is known in the art that drill heads are made from hard metals. Hard metals have specific gravity numbers greater than 2.0.  For example, carbon steel has a specific of gravity of 7.8 and titanium has a specific of gravity of 4.5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the plurality of projections 7 from a 
Furthermore, to select a well-known material having a specific gravity of greater than 2.0 would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Johnson does not teach the core made from a second material having a first specific gravity greater than 2.0.
The impact tool in Johnson is a drill head.  It is known in the art that drill heads are made from hard metals. Hard metals have specific gravity numbers greater than 2.0.  For example, carbon steel has a specific of gravity of 7.8 and titanium has a specific of gravity of 4.5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the core from a first material having a first specific gravity greater than 2.0 to increase the toughness of the tool.
Furthermore, to select a well-known material having a specific gravity of greater than 2 would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Johnson teaches the core 8 being a sphere.  However, Johnson is silent whether the core 8 is a solid sphere or a hollow sphere.  

Regarding claim 12, the plurality of projections evenly spaced are best seen in Fig. 1.
Regarding claim 13, a foot of a projection defines an edge.  The projections are made from hard metal and thus the edge is a hard edge.
Regarding claim 17, the planes at opposite site of the core are parallel.
Claims 3-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,721,726) as applied to claims 1-2 above, and further in view of Lizzi et al. (2011/0197736), hereinafter Lizzi.
Regarding claims 3 and 5, Johnson teaches the invention substantially as claimed except for the second specific gravity and the first specific gravity being different.
Lizzi teaches an impact tool (saw blade) having a core (main body) having a second specific gravity (hardened metal alloys) and a plurality of projections (cutting teeth) having a first specific gravity (carbide material) which is harder than metal alloys to increase durability of the impact tool since the cutting teeth make direct impact on a workpiece which is easy to be worn out or broken.  See para. [0003].
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the core and the plurality of 
Regarding claim 4, a harder material has a greater specific gravity. The modified projections in Johnson is made from a harder material which has a higher specific gravity.
Regarding claim 6, it is known in the art that the drill head 8 is made from metal.
Regarding claims 7-9, Johnson teaches the invention substantially as claimed except for the second material being aluminum or hardened steel or polymer. To select a well-known material such as aluminum or hardened steel or polymer would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 15 and 16, Johnson teaches the invention substantially as claimed except for the projection having a tip formed of a second material.
Lizzy teaches an impact tool having a projection 26 having a tip 30 formed from a second material (carbide) so that different types of tip 30 can be attached to the projections depending upon types of works.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the projection in Johnson a tip formed from a second material (carbide) so that different types of tip  can be attached to the projections depending upon types of works.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,721,726) as applied to claims 1-2 above, and further in view of Lizzi et al. (2011/0197736), hereinafter Lizzi.
Regarding claim 18, Johnson teaches an impact tool comprising: 
a core 8 having a radius, a center, a central lengthwise axis, a first side, and a second side opposably facing the first side of the core relative to the central lengthwise axis, the core formed of a first material having a first specific gravity; and 
a plurality of projections 7, each projection of the plurality of projections having a main body, a first end, a second end, and a length extending from the first end to the second end, the main body releasably attached to the core, partially disposed within the core, and formed of a second material having a second specific gravity, the plurality of projections configured on the core such that a first projection and a second projection intersect a first hypothetical plane disposed on the first side of the core and a third projection and a fourth projection intersect a second hypothetical plane that is different than the first hypothetical plane and disposed on the second side of the core, each of the first hypothetical plane and the second hypothetical plane being free of contact with the core and disposed a distance from the center of the core that is greater than the radius of the core and less than the sum of the radius of the core and the length of a projection of the plurality of projections, the first projection and the second projection positioned such that the first projection is disposed on a cross-section taken along the central lengthwise axis of the core and the second projection is not disposed on the cross-section taken along the central lengthwise axis of the core; 
wherein each of the first specific gravity and the second specific gravity is greater than 2.0.
See Fig. 1.
Johnson does not teach the core 8 and the plurality of projections 7 made from materials having specific gravity greater than 2.0.
The impact tool in Johnson is a drill head.  It is known in the art that drill heads are made from hard metals. Hard metals have specific gravity greater than 2.0.  For example, carbon steel has specific of gravity of 7.8 and titanium has specific of gravity of 4.5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the core and the plurality of projections from materials having specific gravity greater than 2.0 to increase the toughness of the tool.
Furthermore, to select a well-known material having specific gravity of greater than 2.0 would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Johnson teaches the invention substantially as claimed except for the first material and the second material being different.
Lizzi teaches an impact tool (saw blade) having a core (main body) having a second specific gravity (hardened metal alloys) and a plurality of projections (cutting teeth) having a first specific gravity (carbide material) which is harder than metal alloys 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the core and the plurality of projections from materials with different specific gravity numbers as taught by Lizzi to increase durability of the impact tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Impact tools of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHONG H NGUYEN/Examiner, Art Unit 3724